Judgment, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.) entered December 6, 1991, which, inter alia, awarded equitable distribution and spousal maintenance in amounts claimed to be insufficient, and denied defendant experts’ fees, unanimously affirmed, without costs.
The IAS court properly considered the criteria set forth in Domestic Relations Law § 236 (B) (5) (d) in determining equitable distribution, awarding defendant an interest in the net appreciation of plaintiff’s separate property to the extent her direct or indirect contributions were causally related to that appreciation (Price v Price, 69 NY2d 8). "[T]here is no requirement that the distribution of each item of marital property be on an equal or 50-50 basis” (Arvantides v Arvantides, 64 NY2d 1033, 1034). The court also properly credited the appraisals of plaintiff’s experts and discredited those of defendant. In light of defendant’s substantial marital and separate property, the award of maintenance was sufficient as to amount and reasonable as to duration (see, Brennan v Brennan, 103 AD2d 48, 50-51). Finally, as defendant had sufficient funds from which to pay her experts, it was proper for the court to deny her request (Rodgers v Rodgers, 98 AD2d 386, 393). Concur — Murphy, P. J., Milonas, Rosenberger, Ross and Smith, JJ.